Title: To James Madison from Benjamin Booth, 30 July 1801 (Abstract)
From: Booth, Benjamin
To: Madison, James


30 July 1801, Charleston. “The annext is copy of a letter which at the request of the Underwriters and others concerned in the Schooner Nancy Captain Foss, I took the liberty of addressing to Mr John Marshall the then Secretary of State. Subsequent arrangements and business of more immediate consequence it is to be presumed prevented his attending to its Contents. I have been once again urged by the parties concerned to State that this property only waits the interposition of Government to be immediately restored to its rightful owners and [I trust] that proper application may before too late be made to the Governor of Havana who will not otherwise interfere towards obtaining the restoration of the property.”
